Citation Nr: 1811929	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  14-28 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than March 5, 2013 for the award of a 40 percent rating for lumbar strain with intermittent disc herniation. 


WITNESSES AT HEARING ON APPEAL

The Veteran and W.M.


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1977 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, that granted a higher 40 percent rating for a lumbar strain disability, effective March 5, 2013.  In April 2017, the appellant testified at a Board hearing in Washington, D.C., before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is of record.


FINDING OF FACT

The Veteran's lumbar strain with intermittent disc herniation has resulted in forward flexion of the thoracolumbar spine of 30 degrees or less since February 24, 2010.


CONCLUSION OF LAW

The criteria for an effective date of February 24, 2010, but not earlier, for the assignment of  a 40 percent rating for lumbar strain with intermittent disc herniation, have been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. § 3.159.  As neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist, the Board will proceed with appellate review.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

Earlier Effective Date

The Veteran's service connected lumbar strain disability has been evaluated as 10 percent disabling from November 20, 2008, and 40 percent disabling from March5, 2013.  The Veteran is seeking an effective date earlier than March 5, 2013 for the award of a 40 percent rating for her lumbar strain disability.  Specifically, she contends that the 40 percent rating should date back to the grant of service connection for this condition, effective November 20, 2008.

The principle of staged ratings may be applied in considering the effective date of an evaluation as either part of the initial disability evaluation or as part of a claim for increase.  See e.g., Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In the present case, the effective date issue on appeal does not stem from an "increased rating" in the traditional sense. The distinction is important for effective date purposes.  Rather, it stems from the original November 2008 claim for service connection. 

Different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation. Compare 38 C.F.R. §§  3.400 (b)(2)(i) with 38 C.F.R. §§  3.400  (o)(2).  The effective date issue on appeal stems from a disagreement with an evaluation following the grant of service connection; therefore, the "factually ascertainable" provisions for earlier effective dates for increased ratings would not apply here.    

Again, the general default rule is that the effective date of an award for an initial claim for compensation is the later of (1) the date of receipt of the claim application, or (2) the date entitlement arose.  38 U.S.C. § 5110  (a); 38 C.F.R. §  3.400.

As to the date of claim, in the present case, the date of receipt for the initial claim for service connection is November 20, 2008.

With regard to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation. However, the Court has interpreted it as the date when the claimant met the requirements for the benefits sought. This is determined on a "facts found" basis.  See 38 U.S.C. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000). It is important to note that an effective date generally can be no earlier than the "facts found." DeLisio v. Shinseki, 25 Vet. App. 45 (2011).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. §  3.400 .  However, the date entitlement arose is not necessarily the date that the RO receives the evidence, but rather the date to which that evidence refers. McGrath, 14 Vet. App. at 35.

A 40 percent rating is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent rating contemplates unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine (2017).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4. 40  and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss. Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion. However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45. Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  See Mitchell, 25 Vet. App. 32 . 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  As such, painful motion should be considered to determine whether a higher rating is warranted on such basis, whether or not arthritis is present.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).

The March 5, 2013, effective date assigned here was based on a VA examination reflecting that the Veteran's forward flexion was measured at 5 degrees..

As noted above, service connection for a lumbar strain disability has been granted effective from November 20, 2008.  Thus the Board's primarily focus will be on the evidence between November 20, 2008, and March 5, 2013, or any evidence that references that time period.

A July 2009 VA examination showed that the Veteran had forward flexion of 75 degrees.

During a February 24, 2010 VA examination, although no ankylosis was found, the Veteran's forward flexion was measured at 15 degrees, improved with repetition.  

A June 2010 VA treatment record notes that the Veteran was unable to tolerate an assessment of spinal range of motion due to pain.  An October 2010 VA treatment record reflects that  the Veteran had forward flexion of 5 degrees, to the point of pain.  

Given the totality of the evidence, the Board finds that the criteria for a 40 percent rating for lumbar strain with intermittent disc herniation have been since February 24, 2010.  However, the record contains no evidence prior to February 24, 2010 showing that the severity of the Veteran's lumbar strain disability met the criteria for a 40 percent rating criteria to warrant an earlier effective date.   Thus, an earlier effective date of February 24, 2010 for the grant of a 40 percent rating for the Veteran's lumbar strain disability is warranted.  In reaching this decision, the Board has favorably applied the benefit-of -the-doubt doctrine.  See 38 U.S.C. § 5107 (b) (2012); 38 C.F.R. §§ 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date of February 24, 2010, but not earlier, for the award of a 40 percent rating for lumbar strain with intermittent disc herniation, is granted.





____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


